Detail Action
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the Amendment filed on 12/3/2021.
Response to Arguments
3.	Applicant's arguments filed 12/3/2021 have been fully considered but they are not persuasive.  The applicant after clearly discussing and illustrating the invention in view of the applied art, the applicant states and argues the followings:
The independent claims have been amended to more clearly recite the use of two elements moving with respect to each other - the base and the plunger - in order to provide tactile feedback to the user. These features are not disclosed nor suggested by the cited prior art or other known prior art. Based on the foregoing amendments and remarks, the Applicant believes that the claims are now in condition for allowance.

After carefully reviewing the applicant’s observation and argument, the examiner still holds a position that Cascella in view of Adkins reads on the base and the plunger as recited in the claims. Cascella discloses, for example, as illustrated in FIGS. 4 and 5, stylus component (40) comprises a rounded fingertip base (42), a circumferentially extended base portion (48) and a touch screen contact portion (54). Rounded fingertip base (42) has a concave bottom surface (44) and a top surface (46). An operator's fingertip rests upon concave bottom surface (44) of rounded fingertip base (42) when device (10) is in use. Also see [0048].
Furthermore Adkins disclose that a stylus is made of a conductive material such that a conductive connection is made between the user's digit and the touch-screen device. FIG. 32A and FIG. 32B illustrates the operation of the Adkins with respect to touch screen 24. Two springs 60 reach from contact disc 56 to a circumferential point on bridge surface 58. Springs 60 
 	Thus, the examiner hold the rejection and it is FINAL.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cascella (US 20060221066 A1) in view of Adkins (US 20080297493 A1).
Cascella (US 20060221066 A1)  relates generally to a touch screen data control device for use with computer generated keyboard screens associated with electronic data devices, including pocket personal computers, (Pocket PCs), personal digital assistants (PDAs), Smartphones, stationary electronic devices, and the like. The present invention may be utilized for operating machines, gaming devices, and other electronic equipment in a wide variety of applications employing a computer touch screen.

Adkins (US 20080297493 A1) is directed to stylus for a touch-screen device.


As per claim 1,  Cascella disclose a glove providing tactile feedback to a user's fingertip when a user exerts force upon an external surface ([[0025] FIGS. 1, 2 and 3 are perspective views depicting two embodiments of the touch screen data control device (10) of the present invention. FIGS. 1 and 2 show an embodiment that includes a hand gloved stylus housing (20). FIG. 3 shows an embodiment that includes a finger sleeved stylus housing (30). Also see [0030]), comprising:
[0026] FIGS. 1 and 2 depict a first embodiment of the invention, in which touch screen data control device (10) comprises a gloved stylus housing (20) and a stylus component (40), which is attached to stylus housing (20) via conventional glue or a variety of other secure attachment means. 
(b) a tactile selector mounted in said first fingertip region ([0030] stylus component ( 40) is inserted within a finger casing of gloved stylus housing (20) or sleeved stylus housing (30) and fixedly stabilized therein with glue or other suitable attachment means), including, 
(i) a conductive flexible layer having a tip extending outward from said glove ([0029] Top surface (62) of cylindrical tip (60) is in contact with a touch screen when device (10) is in use. Also see Fig. 4).
(ii) a conductive base lying within said interior volume of said glove, said base being connected to said conductive flexible layer ([0028] as shown in FIGS. 4 and 5, stylus component (40) comprises a rounded fingertip base (42), a circumferentially extended base portion (48) and a touch screen contact portion (54). Rounded fingertip base (42) has a concave bottom surface (44) and a top surface (46). An operator's fingertip rests upon concave bottom surface (44) of rounded fingertip base (42) when device (10) is in use);


  

(c) said base being positioned to contact said fingertip, thereby providing a conductive path from said fingertip to said conductive flexible layer ([0028] as shown in FIGS. 4 and 5, stylus component (40) comprises a rounded fingertip base (42), a circumferentially extended base portion (48) and a touch screen contact portion (54). Rounded fingertip base (42) has a concave bottom surface (44) and a top surface (46). An operator's fingertip rests upon concave bottom surface (44) of rounded fingertip base (42) when device (10) is in use); and
 (d) said tactile touchscreen selector configured such that when said fingertip presses said tactile selector against said external surface said tactile surface is urged out of said base and against said user's fingertip - thereby providing said tactile feedback ([0030] an operator inserts a hand or finger into a chosen stylus housing and engages his or her fingertip with concave bottom surface (44) of rounded fingertip base (42) in order to operatively contact top surface (62) of cylindrical tip (60) with a touch screen to achieve data entry, manipulation and control).

But Cascella does not disclose a plunger and spring element as recited in the claim.   That is, Cascella does not disclose the followings:
  (iii) a plunger slidably connected to said base, said plunger having a proximal end contacting said conductive flexible layer and a distal end proximate said base,
 (iv) a spring element configured to urge said plunger toward said tip, and
 (v) said plunger having a tactile surface on said distal end of said plunger.
Adkins, on the other hand, discloses (iii) a plunger slidably connected to said base, said plunger having a proximal end contacting said conductive flexible layer and a distal end proximate said base ([0083] as illustrated in Figs.  32A and 32B,  a joint having a ball and a socket,  wherein a stem 66 and ball 62 together act as plunger, wherein said joint connects said contact disc to said second end of said at least one tip). 
 Adkins also discloses (iv) a spring element configured to urge said plunger toward said tip, that is, a spring element (springs 60), as illustrated in at least FIG. 32A and FIG. 32B two springs 60 reach from contact disc 56 to a circumferential point on bridge surface 58. Springs 60 again ensure that contact disc 56 returns to a centrally located position parallel to bridge surface 58 of tip 10 when stylus 32 is pulled away from touch-screen 24).
Adkins further discloses (v) said plunger having a tactile surface on said distal end of said plunger ([0084] as illustrated in at least Fig. 48, touch circle 68, is a tactile surface on said distal end of said plunger (enclosed in tip 10),    contacts the user's digit, thereby creating a conductive connection between tip 10 and user's digit).

Cascella and Adkins are analogous art because they are from the same field of endeavor, stylus for touch screen device.  
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to mold or mount the cap 50 with cylindrical tip which includes a joint having a ball and a socket (i.e. plunger, see Figs. 32A-32B) ) in place of cylindrical tip (60)  of Cascella  because when  interacting with touch screen  using  the stylus the  joint having a ball and a socket  and springs 60 ensure that contact returns to a centrally located position  when the stylus is pulled away from touch-screen (Adkins, [0082]). The suggestion /motivation for doing so would have been to provide a tactile feedback when a user’s touch on a touch screen is registered/acknowledge or not.  
Therefore, it would have been obvious to combine Cascella and Adkins to obtain the invention as specified in claim 1.
  
As per claim 2, Cascella in view of Adkins further discloses that wherein said spring element is a resilient collar (Adkins, see resilient material 52, see table at [0052])

(Cascella,   [0028] Stylus component ( 40) is designed to be inserted through, and fixedly attached to, a stylus housing such as stylus housing (20),  Fig. 1).

As per claim 4, Cascella in view of Adkins further discloses that wherein said tactile selector is bonded to said glove by an adhesive (Cascella,   [0026] FIGS. 1 and 2 depict a first embodiment of the invention, in which touch screen data control device (10) comprises a gloved stylus housing (20) and a stylus component (40), which is attached to stylus housing (20) via conventional glue or a variety of other secure attachment means).

As per claim 5, Cascella in view of Adkins further discloses  wherein said plunger is conductive (Adkins, [0084] as seen in FIG. 34,  tip 10 extends through tongue 12 to touch circle 68, Touch circle 68 contacts the user's digit, thereby creating a conductive connection between tip 10 and user's digit. (that is,    thereby creating a conductive connection between tip 10 and user's digit, via stem 68 (plunger) to reach the user’s digit).

As per claim 6, Cascella in view of Adkins further discloses that wherein said tactile surface of said plunger is configured to lie flush with said base until said user exerts said force on said external surface (Adkins, as shown in at least figs. 32A-34 touch circle 68 contacts the user's digit, thereby creating a conductive connection between tip 10 and user's digit. as illustrated in Fig. 34, the distal end or bottom of the stem/ball (plunger) is flat not yet pressed or pushed toward a touch screen 24 until said user exerts said force on said external surface. The tip of the stylus extends from the central axis of the user's digit so that it may be conveniently used to make contact with the screen or buttons on a hand-held device.  Also see [0011]).
 
As per claim 7, Cascella in view of Adkins further discloses that  glove as recited in claim 1, wherein said base and said plunger are contained within a housing and said housing is bonded to said glove (Adkins, see at least the housing shown in at least Figs. 32A-34).

As per claims 8-14, the citations given to claims 1-7 are similarly applied to these claims respectively. Thus, Cascella in view of Adkins further discloses the limitations of claims 8-14.    
As per claims 15-20, the citations given to claims 1-6 are similarly applied to these claims respectively. Thus, Cascella in view of Adkins further discloses the limitations of claims 15-20.    

CONCLUSION

5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


7.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
8.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173. 
/TADESSE HAILU/Primary Examiner, Art Unit 2173